         Case
          Case1:18-cv-01084-CCC
                MDL No. 2816 Document
                                Document
                                      24311Filed
                                              Filed
                                                  07/23/21
                                                    07/23/21Page
                                                              Page
                                                                 1 of
                                                                   1 of
                                                                      11




                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: SORIN 3T HEATER-COOLER SYSTEM
PRODUCTS LIABILITY LITIGATION (NO. II)                                             MDL No. 2816



                           ORDER REASSIGNING LITIGATION


       The Panel has been notified of the need to reassign the above litigation to another judge in
the Middle District of Pennsylvania.

       IT IS THEREFORE ORDERED that, with the consent of that court, this litigation is
reassigned to the Honorable Christopher C. Conner, for coordinated or consolidated pretrial
proceedings pursuant to 28 U.S.C. ' 1407.



                                       FOR THE PANEL




                                       Karen K. Caldwell
                                           Chair
